DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-7 and 9 of U.S. Patent No. 10,274,160. Although the claims
at issue are not identical, they are not patentably distinct from each other because the
elements and limitations of the instant claims are recited in or suggested by the
patented claims; as follows:
With respect to instant claim 1, U.S. Patent No. 10,274,160, claim 1, recites an
LED luminaire, comprising: a luminaire housing defining a light output region; a light
guide located proximate the light output region, the light guide defining at least one
directional light source location thereon [lines 1-5: changes in the language do not affect

luminaire including at least one first LED light source [lines 8-7: the instant "LED light
source’* is equivalent to the claimed "LED light engine”; the instant "located within the
luminaire” is broader than the claimed "located within the luminaire housing”], a shroud
configured to operatively position the first LED light source [lines 9-10], the shroud being
positionable adjacent the light guide at the directional light source location to deliver
directional light via the directional light source location to a target location, in a target
region beyond the luminaire housing [lines 13-18: the instant ‘‘shroud’’ is equivalent to
the claimed "shroud periphery” as the periphery defines the limits in terms of space
which of the shroud which the light guide can be positioned adjacent to; the instant
"beyond the luminaire housing” is equivalent to the claimed “beyond the luminaire” as
the housing defines the periphery of the luminaire which the target region Is beyond];
and the light guide being optically coupled with the first LED light source in the luminaire
housing defining a non-directional light output [lines 18-20; the instant luminaire
housing” is equivalent to the claimed “housing”].
U.S. Patent No. 10,274,160, claim 1, recites the first LED light source is “inwardly
spaced from the shroud periphery" [claim 1, lines ION2] and the shroud periphery
is “positionable adjacent the light guide” [claim 1, lines 13-15] but does not
specifically recite the at least one first LED light source being spaced from the light
guide a predetermined distance defined by the shroud. If the LED light source is
inwardly spaced from the shroud periphery and the shroud periphery is positionable
adjacent the light guide, then Inherently the LED light source would inherently be
spaced from the light guide the same distance which the LED is spaced from the shroud

With respect to instant claim 2, U.S, Patent No. 10,274,160, claim 1, recites an
LED luminaire, comprising: a luminaire housing defining a light output region; a light
guide configured to be located at the light output region, the light guide defining at least
one directional light source location thereon [lines 1-5]; at least one LED light engine
located within the luminaire housing, comprising [lines 6-7]: at least one first LED light
source [line 8]; a shroud having a shroud periphery and configured to operatively
position the first LED light source therein and inwardly spaced from the shroud
periphery [lines 9-12]; the shroud periphery being positionable adjacent the light guide
at the directional light source location, to deliver directional light via the directional light
source location to a target location, in a target region beyond the luminaire [lines 13-17];
and the light guide being configured to optically couple with a light source in the housing
to define a non-directionai light output to deliver non-directional light [lines IB-21 : the
instant light source” is broader than the claimed “the first LED light source”].
U.S. Patent No. 10,274,160, claim 1, recites the first LED light source is “inwardly
spaced from the shroud periphery" [claim 1, lines 10-12] and the shroud periphery
is “positionable adjacent the light guide” [claim 1, lines 13-15] but does not
specifically recite the at least one first LED light source being spaced from the light
guide a predetermined distance defined by the shroud. If the LED light source is
inwardly spaced from the shroud periphery and the shroud periphery is positionable
adjacent the light guide, then Inherently the LED light source would inherently be
spaced from the light guide the same distance which the LED is spaced from the shroud
plus the thickness of the shroud, which would be a predetermined distance.
instant claim 3, U, S. Patent No. 10,274,160, claim 1, does not
recites the light source is a second LED light source. It is known that adding additional
LED devices to a luminaire can produce a brighter light output. It would have been well
within the skill of one versed in the art at the time the invention was made to use a
second LED light source in the device of U.S. Patent No. 10,274,160, claim 1 to couple
with the light source and produce non-directional light so that the luminaire produces a
brighter light output.
With respect to instant claim 4, U.S. Patent No. 10,274,160, claim 2, recites the
at least one directional light source location includes a plurality of directional light source
locations and the at least one LED light engine includes a plurality of LED light engines, each associated with a corresponding one of the directional light source target
locations.
With respect to instant claim 5, U.S. Patent No. 10,274,160, claim 3, recites the
directional light source locations are arranged in a designated pattern on the light guide.
With respect to instant claim 6, U.S. Patent No. 10,274,160, claim 4, recites the
shroud periphery is secured to the light guide.
With respect to instant claim 7, U.S, Patent No. 10,274,160, claim 5, recites the
shroud periphery includes a flange which is fused to a surface of the light guide.
With respect to instant claim 8, U.S. Patent No. 10,274,160, claim 6, recites the
at least one directional light source location includes a passage through the light guide.
With respect to instant claim 9, U.S. Patent No. 10,274,160, claim 7, recites the
first LED light source and/or the shroud is configured to deliver directional light
transversely through the passage light guide [changes in the language do not affect the


Allowable Subject Matter
Claims 1-9 would be allowable if the double patenting rejection, set forth in this
Office action were overcome.

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not
persuasive.
Applicant has stated:
“Accordingly, reviewers of this or any child or related application and/or
prosecution history shall not reasonably infer that Applicant has made any implied
disclaimers or disavowals of any subject matter supported by the present disclosure
other than the Terminal Disclaimer submitted herewith for the limited specified claims
and based solely on the specified patent.” [Emphasis added: remarks 2/10/22, ending page 5, line 3]. However, a terminal disclaimer was not received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875